      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 1 of 21




1

2

3

4

5

6
                         IN THE UNITED STATES DISTRICT COURT
7
                              FOR THE DISTRICT OF ARIZONA
8

9     Equal Employment Opportunity                )   No. CV19-8259-PCT DGC
      Commission,
10                Plaintiff,                      )
11                                                )   CONSENT DECREE
            vs.
12                                                )
13
      Northern Arizona Orthopedic, LTD,
                                                  )
14                  Defendant.                    )
15                                                )
16

17                                         I. RECITALS
18
     1.     This matter was instituted by Plaintiff, Equal Employment Opportunity
19

20   Commission, an agency of the United States government, alleging that Defendant

21   Northern Arizona Orthopedics LTD. violated Title VII of the Civil Rights Act of 1964 by
22
     refusing to hire Mike Anda and other aggrieved individuals because of their gender and
23

24
     by retaliating against Anda in response to his complaint of gender discrimination.

25   2.     The EEOC and NAO, desiring to settle this action by an appropriate Decree, agree
26
     to the jurisdiction of this Court over the Parties to the Decree and the subject matter of
27
     this action, and agree to the power of this Court to enter a Consent Decree enforceable
28
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 2 of 21




1
     against NAO. Nothing contained in this Decree shall be construed as an admission of

2    liability on the part of NAO, which expressly and unequivocally denies that it engaged in
3
     unlawful discrimination or retaliation on the basis of sex in violation of Title VII.
4
     3.     This Decree is final and binding upon the Parties to the Decree and their
5

6    successors and assigns. As to the issues resolved, the EEOC and NAO jointly request
7
     this Court to adjudge as follows:
8
     THEREFORE, upon the consent of the Parties to the Decree, and upon review by the
9

10   Court of these terms, it is ORDERED, ADJUDGED, and DECREED that the following
11
     terms are approved as set forth herein:
12
                                         II. JURISDICTION
13

14   4.     The EEOC and NAO stipulate to the jurisdiction of the Court over the Parties to
15   the Decree and subject matter of this action and have waived the entry of findings of fact
16
     and conclusions of law.
17

18                                   III. TERM AND SCOPE

19   5.     Term: The Term of this Decree and all obligations hereunder shall be four (4)
20
     years from the date that the Court signs this Decree. During the term of the Decree, this
21

22
     Court shall retain jurisdiction for purposes of compliance and any disputes that may arise

23   hereunder.
24
                                     IV. ISSUES RESOLVED
25
     6.     This Decree resolves the claims alleged in the above-captioned lawsuit and
26

27   constitutes a complete resolution of all of the Commission’s claims of unlawful
28
     employment practices under Title VII that arise from the EEOC’s Letter of Determination
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 3 of 21




1
     issued to NAO concerning Anda’s Charge of Discrimination Number 540-2017-02837.

2
     7.     The terms of this Decree shall be binding upon the present and future directors,
3

4    officers, managers, agents, successors, and assigns of NAO. During the term of this

5    Decree, NAO and any successors of NAO shall provide a copy of this Decree to any
6
     organization or person who proposes to acquire or merge with NAO during the term of
7

8
     this Decree or to any successor of NAO, prior to the effectiveness of any such asset sale,

9    acquisition, or merger. This Paragraph shall not be deemed to limit any remedies
10
     available in the event of any finding by the Court regarding any violation of this Decree.
11
                                      V.     MONETARY RELIEF
12

13   8.     Judgment is hereby entered in favor of the Commission in the amount of
14
     $165,000.
15
     9.     NAO will not condition the receipt of monetary relief upon any of the aggrieved
16

17   individuals’ agreement to (a) maintain as confidential the facts and/or allegations
18
     underlying the complaint and the terms of this Decree; (b) waive his statutory rights to
19
     file a charge with any governmental agency; (c) refrain from reapplying for a job with
20

21   NAO; or (d) agree to a non-disparagement and/or confidentiality agreement.
22
     10.    Within three (3) business days of the entry of the Decree, the EEOC will provide
23
     NAO with the following information for the aggrieved individuals, including Anda, to be
24

25   paid under the Consent Decree: (a) the name of the individual; (b) the address of the

26   individual; (c) the amount to be paid to the individual; (d) how that amount is to be
27
     apportioned between backpay and compensatory damages; (e) an attached release in the
28
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 4 of 21




1
     form of Attachment A; and (f) a W-4 for Mr. Anda.

2    11.    No later than five (5) business days after the EEOC provides NAO with the list of
3
     aggrieved individuals pursuant to Paragraph 10, NAO shall pay the aggrieved individuals
4
     the amounts indicated in the provided list. All payments must be made by certified check,
5

6    cashier’s check, or money order.
7
     12.    NAO shall be responsible for paying the employer share of payroll taxes for
8
     backpay and withholding the employee share of payroll taxes for backpay. By January
9

10   31, 2020, NAO shall issue Anda and the aggrieved individuals a United States Internal
11
     Revenue Service Form W-2 for all payments designated as backpay and United States
12
     Internal Revenue Service Form 1099 for all payments designated as compensatory
13

14   damages. The amount for compensatory damages shall be placed in Box 3 of the 1099.
15   13.    Within five (5) business days after the payments are sent, NAO shall submit
16
     confirmation of the payments issued to the EEOC.
17

18   14.    If the EEOC informs NAO that any of the aggrieved individuals did not receive a

19   check within thirty days (30) of NAO mailing of the check, NAO shall cancel the original
20
     check, reissue another check, and submit a copy of the reissued check to the EEOC
21

22
     within ten (10) calendar days.

23                           VI.      OTHER INDIVIDUAL RELIEF
24
     15.    NAO acknowledges and affirms that because Anda and the aggrieved individuals
25
     were never hired by NAO, NAO maintains no employee or personnel files on Anda or
26

27   any of the aggrieved individuals and affirms that it has no negative documents in its
28
     records regarding Anda or the aggrieved individuals.
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 5 of 21




1
     16.    Within five (5) business days after the EEOC provides NAO with the list of

2    aggrieved individuals and their contact information, and at the same time that payment
3
     checks are issued, NAO will give a letter of apology on company letterhead to Anda and
4
     the aggrieved individuals in the form attached as Attachment B.
5

6                                   VII. EQUITABLE RELIEF
7
     A.     Injunctive Relief
8
     17.    NAO and its officers, agents, successors, management (including supervisory
9

10   employees), and other persons in active concert or participation with it are permanently
11
     enjoined from engaging in any employment practice which discriminates on the basis of
12
     sex.
13

14   18.    NAO and its officers, agents, successors, management (including supervisory
15   employees), and all other persons in active concert or participation with it are
16
     permanently enjoined from engaging in reprisal or retaliation of any kind against any
17

18   person because of such person’s opposition to any practice made unlawful under Title

19   VII of the Civil Rights Act of 1964. NAO shall not retaliate against a person because
20
     such person makes an internal complaint of discrimination with NAO; because such
21

22
     person files or causes to be filed a charge of discrimination with the EEOC or any other

23   agency charged with the investigation of employment discrimination complaints; because
24
     such person’s statements serve as the basis of a charge of discrimination; or because such
25
     person testifies or participates in the investigation of a charge of discrimination or lawsuit
26

27   alleging a violation of Title VII. NAO shall not retaliate in any manner against
28
     individuals identified as witnesses in this action or who assisted in the investigation
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 6 of 21




1
     giving rise to this action. Nor shall NAO retaliate against any person identified as a

2    witness or possible witness of discrimination in future investigations or proceedings
3
     related to a charge of discrimination.
4
     B.     EEO Policy Review and Revision
5

6    19.    Within thirty (30) days after the date the Court signs this Decree, NAO shall, in
7
     consultation with an outside consultant and/or legal counsel experienced in the area of
8
     employment discrimination law (“Consultant”), review and revise, if necessary, its EEO
9

10   policies, including policies related to Title VII and retaliation to conform with the law.
11
     NAO shall revise its policies to include, at a minimum:
12
            19.1. A strong and clear commitment to preventing unlawful discrimination
13

14          based on sex;
15          19.2. A strong and clear commitment to make hiring/promotion decisions based
16
            on objective criteria, which will not include an applicant’s sex;
17

18          19.3. A clear and complete definition of discrimination based on sex;

19          19.4. A statement that discrimination based on sex is prohibited against
20
            employees and applicants and will not be tolerated;
21

22
            19.5. A clear and strong encouragement of persons who believe that they have

23          been subjected to discrimination based on sex to report such concerns;
24
            19.6. The identification of specific individuals, with telephone numbers and
25
            email addresses, to whom applicants and employees can report concerns about
26

27          discrimination based on sex;
28
            19.7. A clear explanation of the steps an applicant or employee can take to report
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 7 of 21




1
           discrimination based on sex, which much include the options of either an oral or

2          written complaint;
3
           19.8. An assurance that NAO will investigate allegations of any activity that
4
           might be construed as unlawful discrimination based on sex, and that such
5

6          investigation will be prompt, fair, and reasonable, and conducted by a neutral
7
           investigator specifically trained in receiving, processing, and investigating
8
           allegations of discrimination based on sex;
9

10         19.9. An assurance that appropriate corrective action will be taken by NAO to
11
           make victims whole and to eradicate the unlawful conduct within its workforce;
12
           19.10. A description of the consequences, up to and including termination, that
13

14         will be imposed upon violators of NAO’s policies against discrimination based on
15         sex;
16
           19.11. A promise of maximum feasible confidentiality for persons who report
17

18         unlawful discrimination based on sex or who participate in an investigation into

19         allegations of discrimination based on sex; and
20
           19.12. An assurance of non-retaliation for persons who report unlawful
21

22
           discrimination based on sex and for witnesses who provide testimony or other

23         assistance in the investigation(s) of such alleged discrimination.
24
     20.   Within thirty (30) days after completion of the policy review and revision under
25
     Paragraph 19 above, NAO’s written EEO policies shall be posted in a prominent location
26

27   frequented by employees at each of NAO’s facilities, included in any employee
28
     handbook, and distributed to each current employee. The written EEO policies shall also
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 8 of 21




1
     be distributed to all new employees.

2    C.     Training
3
     21.    On an annual basis, NAO shall train all of its personnel on the federal laws
4
     prohibiting discrimination based on sex. All training under this Paragraph shall be at
5

6    NAO’s selection and expense. The training will be conducted as follows:
7
            21.1. Non-managerial Employees: Each year for the duration of this Decree,
8
            NAO will provide non-managerial employees at least two (2) hour of training on
9

10          the federal laws prohibiting discrimination based on sex, their protections against
11
            discrimination, and methods for making complaints of discrimination. The training
12
            should also emphasize that every employee should report any behavior he or she
13

14          witnesses that the employee believes to be discriminatory, regardless of who is
15          engaged in the behavior and at whom the behavior is directed. Training shall be by
16
            live presentation or interactive webinar by an outside vendor with experience in
17

18          the federal laws prohibiting discrimination based on sex

19          21.2. Supervisory and Managerial Employees: For the first year after the
20
            entry of this Decree, NAO will require all individuals who work in a managerial or
21

22
            supervisory capacity for NAO to receive six (6) hours of training on Title VII and

23          other federal anti-discrimination laws. . NAO will provide an additional three (3)
24
            hours of online, interactive, web-based training on these topics by an outside
25
            vendor with experience in the federal laws prohibiting discrimination based on sex
26

27          for the foregoing individuals/positions on an annual basis for the duration of the
28
            Agreement. Half of these hours must directly address discrimination based on sex
      Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 9 of 21




1
            and retaliation. The training must also cover proper methods for receiving,

2           handling, and investigating (where applicable) complaints of discrimination. In
3
            addition, the training must cover proper methods for interviewing and selecting
4
            candidates. In each of these training sessions, NAO shall emphasize with
5

6           managerial and supervisorial employees that due to their positions of power, such
7
            employees (a) must be particularly vigilant not to discriminate; (b) must be
8
            sensitive of how their actions or words might be perceived by applicants and
9

10          subordinate employees; and (c) must avoid the temptation to retaliate against an
11
            applicant or employee because a complaint is made, or might be made, against
12
            them. Additionally, NAO will require employees who are newly hired or recently
13

14          promoted into a managerial or supervisory position to complete the requisite 6
15          hours of training for that year within thirty (30) days of being hired or promoted.
16
            The allocated training time may also include bystander intervention training or
17

18          workplace civility training.

19          21.3. An agenda for the training, training materials, and the resumes relating to
20
            the presenters, will be provided to the EEOC thirty (30) days before each training
21

22
            session. NAO agrees that the first such training session will take place within

23          ninety (90) days after the Court’s entry of this Decree. NAO agrees that all of its
24
            personnel shall both register and attend the training sessions.
25
     22.    At its discretion, the Commission may designate one or more Commission
26

27   representatives to attend any of the training sessions described above, and the
28
     Commission representatives shall have the right to attend, observe, and fully participate
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 10 of 21




1
     in all of the sessions. NAO shall provide the Commission with ten (10) days’ notice that

2    a training session will be conducted. Alternatively, NAO may provide a comprehensive
3
     schedule of trainings planned for the year or for a number of months if such is more
4
     convenient.
5

6    Posting to Employees
7
     23.    In all of its facilities, NAO shall post and cause to remain posted the posters
8
     required to be displayed in the workplace by EEOC regulation 29 C.F.R. § 1601.30
9

10   24.    Within ten (10) business days after the Court’s entry of this Decree, NAO Medical
11
     shall post in each of its facilities, in a conspicuous place frequented by employees, the
12
     Notice attached as Attachment C to this Decree. The Notice shall remain posted for the
13

14   duration of this Decree. If the Notice becomes defaced or illegible, NAO will replace it
15   with a clean copy. NAO shall certify to the Commission, in writing, within ten (10) days
16
     of entry of this Decree that the Notice has been properly posted and shall provide
17

18   recertification in each of the semi-annual reports required under the Reporting provisions

19   of this Decree.
20
                         VIII. RECORDKEEPING AND REPORTING
21

22
     25.    For the duration of this Decree, NAO shall maintain all records concerning

23   implementation of this Decree, including, but not limited to, all of the following:
24
            25.1. Records reflecting all of NAO’s hiring decision during the term of this
25
            Decree. This includes all applications, resumes, correspondence, interview notes,
26

27          internal e-mails regarding the positions, and any other documents generated by
28
            applicants or NAO related to the filling of a NAO vacancy.
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 11 of 21




1
            25.2. Records reflecting all oral and written complaints of discrimination made

2           by employees or applicants, and all of the records documenting the investigation
3
            of such complaints, including applicable witness statements, documents compiled
4
            during the investigation, any conclusions and findings, and any corrective
5

6           remedial actions taken; and
7
            25.3. Records reflecting the public placement of the postings of the EEO and
8
            Title VII policies, as expressed in Paragraph 20.
9

10   26.    NAO shall also comply with all recordkeeping obligations under the law
11
     prohibiting discrimination.
12
     27.    NAO shall provide annual reports for each twelve (12) month period following the
13

14   entry of this Decree. The reports shall be due thirty (30) days following the respective
15   twelve-month period, except the final report which shall be submitted to the Commission
16
     six (6) weeks prior to the date on which the Decree is to expire.
17

18   28.    Requirements: Each report required under Paragraph 27 shall provide the

19   following information:
20
            28.1. Complaints of Discrimination
21

22
                   28.1.1. The report shall include the following information for each

23                 complaint of discrimination in the reporting period:
24
                  28.1.1.1. The name, address, email address, and telephone number of each
25
                              person making a complaint of discrimination to NAO or to any
26

27                            federal, state, or local government agency;
28
                  28.1.1.2. The name, address, email address, and telephone number of each
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 12 of 21




1
                           person identified as a potential witness and/or victim to the

2                          incident referred to in a complaint of discrimination;
3
               28.1.1.3. A brief summary of each complaint of, including the date of the
4
                           complaint, the name of the individual(s) who allegedly engaged in
5

6                          the discrimination, NAO’s investigation and response to the
7
                           complaint, the name of the person who investigated or responded
8
                           to the complaint, and what, if any resolution was reached; and
9

10             28.1.1.4. Copies of all documents memorializing or referring to the
11
                           complaint, investigation, and/or resolution thereof.
12
               28.1.1.5. For purposes of this Paragraph, the term “complaint of
13

14                         discrimination” includes any written or verbal complaint, formal
15                         or informal, which alleges discrimination based on sex, race,
16
                           national origin, color, religion, disability, genetics, or age, even if
17

18                         the complainant does not use legal or technical terminology.

19        28.2. Training
20
                28.2.1. The report shall include the following information for each training
21

22
                program required under this Decree conducted during the reporting period:

23              28.2.2. A registry of attendance and/or certificates of completion;
24
                28.2.3. The identity and contact information of the consultant and/or vendor
25
                who provided the training; and
26

27              28.2.4. A copy of the program agenda and any written materials provided
28
                during the training and/or any PowerPoint presentations used.
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 13 of 21




1
           28.3. Posting of Notice

2                 28.3.1. In each report, NAO shall recertify to the Commission that the
3
                  Notice required to be posted under this Consent Decree has remained
4
                  posted during the reporting period, or, if removed, was promptly replaced.
5

6          28.4. Recordkeeping
7
                  28.4.1. In each report, NAO shall report on the creation and/or revision of
8
                  any recordkeeping policies or practices required by this Decree.
9

10     IX. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE
11
     29.   This Court shall retain jurisdiction of this cause for purposes of compliance with
12
     this Decree and entry of such further orders or modifications as may be necessary or
13

14   appropriate to effectuate equal employment opportunities for employees.
15   30.   There is no private right of action to enforce the Parties’ obligations under the
16
     Decree and only the Commission, or its successors or assigns, may enforce compliance
17

18   with this Decree.

19   31.   The Commission may petition this Court for compliance with this Decree at any
20
     time during which this Court maintains jurisdiction over this action. Should the Court
21

22
     determine that NAO has not complied with this Decree, appropriate relief, including

23   extension of this Decree for such period as may be necessary to remedy its non-
24
     compliance, may be ordered.
25
                                    X. EEOC AUTHORITY
26

27   32.   With respect to matters or charges outside the scope of this Decree, this Decree
28
     shall in no way limit the powers of the Commission to seek to eliminate employment
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 14 of 21




1
     practices or acts made unlawful by any of the statutes over which the EEOC has

2    enforcement authority, and which do not arise out of the claims asserted in this lawsuit.
3
     33.    The EEOC may review NAO’s compliance with the aforementioned provisions of
4
     this Decree during the term of this Decree upon written notice to NAO’s attorney of
5

6    record at least ten (10) business days in advance of any inspection of NAO’s documents
7
     or premises. Upon such notice, NAO shall allow representatives of the EEOC to review
8
     its compliance with this Decree by inspecting and photocopying relevant, non-privileged
9

10   documents and records, interviewing employees and management officials on its
11
     premises, and inspecting its premises.
12
                             XI. COSTS AND ATTORNEY’S FEES
13

14   34.    Each party shall be responsible for and shall pay its own costs and attorney’s fees.
15                                         XII. NOTICE
16
     35.    Unless otherwise indicated, any notice, report, or communication required under
17

18   the provisions of this Decree shall be sent by certified mail, postage prepaid, as follows

19

20

21

22

23

24

25

26

27

28
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 15 of 21




1
     Mary Jo O’Neill
     EEOC Phoenix District Office
2    3300 N. Central Ave Suite 690
     Phoenix, AZ 85012
3

4
                                      XIV. SIGNATURES
5

6
     36.   The Parties to this Decree agree to the entry of this Decree subject to final

7    approval by the Court.
8
     SO, ORDERED this 4th day of October, 2019.
9

10
     BY THE COURT:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 16 of 21




1
     BY CONSENT:

2
     Equal Employment Opportunity
3
     Commission                              Northern Arizona Orthopedics
4
     By:   __________________________
5
           Mary Jo O’Neill                   By:    __________________________
6          Regional Attorney                       [Eamon Mahoney, MD]
7

8    Date: __________________________        Date: __________________________
9

10   APPROVED AS TO FORM:
11
     _____________________________
12   Michael Baskind
     Trial Attorney
13   EEOC Phoenix District Office
14   3300 N. Central Ave Suite 690
     Phoenix, AZ 85012
15   Attorney for Plaintiff EEOC
16

17   ________________________________
18
     Erica Rocush
     Lewis Brisbois Bisgaard & Smith LLP
19   2929 North Central Avenue
20
     Suite 1700
     Phoenix, AZ 85012
21

22

23

24

25

26

27

28
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 17 of 21




1                                       ATTACHMENT A
2    Release
3

4
            In consideration for $[insert number] paid to me by Northern Arizona

5    Orthopedics, in connection with the resolution of EEOC vs. Northern Arizona
6
     Orthopedics, Case No. 3:19-cv-DWL, I waive my right to recover for any claims of sex
7
     discrimination and retaliation arising under Title VII that I had against Northern Arizona
8

9    Orthopedics prior to the date of this release and that were included in the claims alleged
10
     in EEOC’s complaint in EEOC vs. Northern Arizona Orthopedics, Case No. 3:19-cv-
11
     DWL.
12

13

14

15
     Date: __________                          Signature: ________________________
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 18 of 21




1
                                            ATTACHMENT B

2
                                       LETTER OF APOLOGY
3

4
     Dear [Insert Name],
5

6
            We want to apologize to you for the treatment you received when you applied for
7
     a job at NAO. We regret how you were treated, and we want you to know that we intend
8

9    to do better in the future. We will make sure that every applicant and employee is treated
10
     fairly and respectfully and not on the basis of their sex.
11

12

13   Signed:       __________________________
14
                           [insert title]
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:19-cv-08259-DGC Document 11 Filed 10/04/19 Page 19 of 21




1
                                        ATTACHMENT C

2                                  NOTICE TO EMPLOYEES
3
            The following notice is being posted pursuant to the terms of a Consent Decree
4    between the EEOC and Northern Arizona Orthopedics Limited filed in the United States
     District Court for the District of Arizona, Civil Action No. 3:19-cv-08259-DWL.
5

6            Management of NAO emphasizes the company’s policy of providing equal
     employment opportunity in all of its operations and in all areas of employment. NAO
7
     will work to make sure that there will be no discrimination based on sex, including
8    retaliation, against any employee or applicant. NAO will also work to make sure that
     there will be no discrimination against any employee or applicant on the grounds of
9
     religion, sex, national origin, disability, or age.
10
             Any applicant or employee who believes that he/she has suffered discrimination
11
     on the basis of disability, age, race, color, religion, sex, pregnancy, national origin, or
12   retaliation, or has a question about this Consent Decree has the right to contact the EEOC
     directly at:
13

14                United States Equal Employment Opportunity Commission
                  Phoenix District Office
15                3300 North Central Avenue
16                Phoenix, AZ, 85012; Suite 690
                  Intake Information Group: (800) 669-4000
17                Phoenix Status Line: (602) 640-5000
18                Website: www.eeoc.gov

19          In compliance with federal law, no official at NAO will retaliate against an
20
     applicant or employee who makes an internal complaint of discrimination or who
     contacts the EEOC or its state counterpart.
21

22
     THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE.
                 This Notice shall remain posted for the term of 4.5 years.
23

24
            By:__________________________________ ____Date:

25

26

27

28
Case
 Case3:19-cv-08259-DGC
      3:19-cv-08259-DGC Document
                         Document10-1
                                  11 Filed
                                      Filed10/04/19
                                            09/26/19 Page
                                                      Page20
                                                           15ofof21
                                                                  18
Case
 Case3:19-cv-08259-DGC
      3:19-cv-08259-DGC Document
                         Document10-1
                                  11 Filed
                                      Filed10/04/19
                                            09/26/19 Page
                                                      Page21
                                                           16ofof21
                                                                  18
